EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments filed 08/09/2021 with respect to amended claims 16, 23, and 37 have been fully considered and are persuasive. Examiner agrees Kogiso fails to disclose a proximal portion of the first coupler includes a plurality of fingers mountable over a distal portion of the bushing to couple the first coupler to the catheter assembly as recited in amended claims 16 and 23. Therefore, the 102(a)(1) rejection of claims 16, 17, 23, 24, and 29 by Kogiso et al. has been withdrawn. Examiner also agrees Kimura fails to disclose a proximal portion of the first coupler includes a plurality of fingers mountable over a distal portion of the bushing to couple the first coupler to the catheter assembly as recited in amended claims 16, 23, and 37. Therefore, the 102(a)(1) rejection of claims 16, 17, 23, 24, 29, 36, and 37 by Kimura et al. has been withdrawn.
Election/Restrictions
Claims 16 and 23 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 04/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species restriction requirement of 04/09/2021 is withdrawn. Claims 21 and 27, directed to a non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16, 17, 19-23, 25-29, and 36-41 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a proximal portion of the first coupler includes a plurality of fingers mountable over a distal portion of the [a] bushing to couple the first coupler to the catheter assembly.
Cited prior art Matsuoka et al. (US Pub. No. 2011/0238093) discloses a clip assembly including a pair of clip arms (17) sldably received within a channel of a capsule (23) to be moved between a tissue receiving configuration, in which distal ends of the clip arms are separated from 3Attorney Docket No. 10121/34602 (18-0286US01)one another (for example, see Figure 5A), and a tissue clipping configuration, in which distal ends of the clip arms are moved toward one another (for example, see Figure 5D), a catheter assembly (31) including a control member (25) extending therethrough, the control member (25) including a distal end (95) configured to be connected to the clip arms to move the clip assembly between the tissue receiving configuration and the tissue clipping configuration (for example, see Figures 5A-5D), and a coupler (75) releasably coupled to a proximal end of the clip assembly (for example, see Figures 5A-5D) and configured to be coupled to the distal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MELANIE R TYSON/
Primary Examiner, Art Unit 3771                                                                                                                                                                                             August 16, 2021